Filed 4/28/21 P. v. Facciuto CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C089668

                   Plaintiff and Respondent,                                    (Super. Ct. No. 18CF03794)

         v.

ALTON JAMES FACCIUTO,

                   Defendant and Appellant.




         Appointed counsel for defendant Alton James Facciuto has asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error in
defendant’s favor, we affirm.
                                         FACTUAL BACKGROUND
         At the plea hearing in the trial court, the parties stipulated the factual basis for
defendant’s plea could be taken from the probation report. Accordingly, the factual
background here is summarized from the probation report.



                                                             1
       In August 2017, defendant was released from prison. He had a history of mental
illness, which made him “unpredictable” and caused his parents (Ralph & Sherry) to be
“afraid” of him.
       On January 18, 2018, Butte County Behavioral Health contacted Ralph and said
defendant was “ ‘jumped’ ” the night before. They wanted one of defendant’s parents to
pick him up and take him to the hospital, so Sherry did. At the hospital, however,
defendant refused medical treatment and walked out. Sherry called Ralph and told him
she did not want defendant to return to their home. Nevertheless, when Ralph and Sherry
returned home later that afternoon defendant was there. He appeared to his parents to be
“ ‘in a different world’ ”; he had a “blank stare” that reminded Ralph of “ ‘shark eyes.’ ”
Ralph and Sherry knew defendant needed help they could not provide.
       Ralph told defendant he could not stay with them unless he took his medication.
Defendant agreed. Ralph called the county’s health crisis center and they told him to
bring defendant in so the staff could give him his medication. Ralph and Sherry agreed
they would take defendant together. Defendant did not want Ralph to go; he wanted
Sherry to take him. Ralph refused and told defendant the three of them would leave
together.
       While defendant stood outside their home, Sherry went to an outbuilding to get
blankets. Approximately 20 minutes later, defendant went back inside the home without
Sherry. Ralph asked where Sherry was, and defendant said he did not know. Defendant
also said, “ ‘I guess I don’t have to kill myself now.’ ” Ralph understood that to mean
defendant was feeling better.
       Later, Ralph heard his car engine engage and drive away. He assumed defendant
and Sherry were leaving together because he still had not found her on their property.
But Ralph was worried because Sherry was afraid of defendant and would not leave with
him by herself. Ralph called the Butte County Sheriff and requested a welfare check on
Sherry and defendant. He then reported Sherry missing.

                                             2
         When Sheriff’s deputies arrived at the family’s property, they searched the barn.
Inside the barn they found Sherry’s dead body, wrapped in blankets, hidden under
cardboard boxes, a suitcase, and plastic bins. They also found a piece of a black T-shirt
from the plastic bin around Sherry’s neck along with corresponding ligature marks.
Ralph told the deputies he was certain it was defendant who killed her.
         The deputies issued a “ ‘Be on the Lookout’ ” for Ralph’s missing car. The car
was soon found outside a furniture store with the engine running, the lights on, and the
front passenger-side door open. A private security officer removed the keys from the
ignition and secured the car. They found defendant the next day. As the deputies were
arresting defendant, he blurted out that he had not hurt anyone, would never hurt anyone,
and was sorry for trespassing. Deputies saw scratches on defendant’s face, wrists, and
hands.
         Following further investigation, the People charged defendant with first degree
murder. The People further alleged defendant was previously convicted of a serious or
violent felony and a strike offense and served a prior term in prison. Soon thereafter,
defendant’s counsel advised the court of their concern about defendant’s competency to
stand trial. The legal proceedings were suspended pending a competency evaluation, to
be completed by Don Stembridge, Ph.D.
         The trial court subsequently reviewed Dr. Stembridge’s report and evaluation and
on October 17, 2018, found defendant competent to stand trial. The court reinstated the
legal proceedings and presided over the preliminary hearing on November 28, 2018.
         In April 2019, the parties negotiated a plea agreement. Pursuant to that agreement,
defendant pleaded no contest to second degree murder and admitted as true the allegation
he was previously convicted of a strike offense. In exchange, the People moved to
dismiss the balance of the allegations as well as the charges in Butte County Superior
Court case No. 10851.



                                              3
       Consistent with the terms of his plea agreement, the trial court sentenced
defendant to a term of 30 years to life in state prison. The court awarded defendant 482
days of custody credit and ordered him to pay various fines and fees. Defendant appeals;
he did not obtain a certificate of probable cause.
                                       DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court to review the record and determine whether, on
appeal, there are any arguable issues in defendant’s favor. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised by counsel of his right to file a supplemental
brief within 30 days from the date the opening brief was filed. More than 30 days have
elapsed, and defendant has not filed a supplemental brief.
       Our review of the record disclosed no arguable errors in defendant’s favor.
                                      DISPOSITION
       The judgment is affirmed.



                                                      /s/
                                                     HOCH, J.


We concur:



 /s/
ROBIE, Acting P. J.



 /s/
RENNER, J.




                                              4